Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 9, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150643(106)(108)(111)                                                                       Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150643
  v                                                          COA: 313670
                                                             Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Law Professors and the
  Association for the Treatment of Sexual Abusers et al. to file briefs amicus curiae are
  GRANTED. The amicus briefs submitted by those entities on September 2, 2016, are
  accepted for filing. On further order of the Chief Justice, the motion of defendant-
  appellant to file a reply in excess of the page limit restriction is GRANTED. The 16-
  page reply submitted on September 7, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016